                                                                                E-FILED
                                              Wednesday, 27 February, 2019 10:42:23 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

TEAMSTERS AND EMPLOYERS               )
WELFARE TRUST OF ILLINOIS,            )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 14-cv-03386
                                      )
GWILLIM TRUCKING, INC.,               )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Plaintiff Teamsters and

Employers Welfare Trust of Illinois’ Rule 25(c) Combined Motion

and Memorandum to Substitute TKNG Transportation, Inc. (TKNG)

as a Party Defendant (d/e 35). Because TKNG had notice of the

judgment before an interest was transferred to TKNG and there was

substantial continuity in the operation of the business, the Motion

is GRANTED.

                             I. BACKGROUND

     On December 11, 2014, Plaintiff filed a three-count Complaint

(d/e 1) alleging that Defendant Gwillim Trucking, Inc. failed to pay


                              Page 1 of 11
Plaintiff contributions as required by collective bargaining

agreements and the Employee Retirement Income Security Act of

1974 (ERISA), 29 U.S.C. § 1001 et seq. Count I of Plaintiff’s

Complaint alleged that Defendant was liable to Plaintiff for unpaid

contributions that came due between February 2014 and October

2014. Count II alleged that Defendant was liable to Plaintiff for

unpaid contributions that came due between January 2007 and

December 2009. Count III alleged that Defendant was liable to

Plaintiff for unpaid contributions that came due after December

2009.

     In February 2017, this Court granted summary judgment in

favor of Plaintiff on Count II of Plaintiff’s Complaint in the amount

of $24,138.60. The Court granted partial summary judgment on

Count III in the amount of $219,989 for the time period of January

1, 2010 to June 30, 2014, leaving pending the period from July 1,

2014 to September 30, 2015. (It appears that the relief sought in

Count I was subsumed in Count III, as the parties have not

addressed Count I). The Court expressly found, pursuant to

Federal Rule of Civil Procedure 54(b), “no just reason for delay.”

Opinion at 22 (d/e 24).
                             Page 2 of 11
        On August 10, 2017, Plaintiff filed a Status Report (d/e 28)

indicating that Plaintiff would no longer pursue the remaining

liability sought in Count III and intended to dedicate its resources

to collecting the judgment the Court entered in February 2017. On

September 5, 3017, a Citation to Discover Assets (d/e 31) was

issued to “Gwillim Trucking, Inc., Attn: Michael Gwillim.”

        On September 14, 2017, Mr. Gwillim appeared for the

Citation. Mr. Gwillim testified that, at the time judgment was

entered in this case, he was the sole owner of Defendant and held

the position of secretary. Defendant closed on August 7, 2017 and

is no longer in operation. Also, on August 7, 2017, Mr. Gwillim

started TKNG1, a trucking company. Mr. Gwillim is president of

TKNG and the sole owner.

        Mr. Gwillim testified that TKNG employs the same employees

Defendant employed, although TKNG added one extra person in the

shop. TKNG is in the same building Defendant occupied at 1525

North Sumner. TKNG transports refrigerated and dry freight for

Prairie Farms, the customer who was the main source of income for




1   The transcript of the hearing mistakenly refers to “TK&G Transportation.”
                                   Page 3 of 11
Defendant the last year of Defendant’s operation. The monthly

gross income from Prairie Farms is the same for TKNG as it was for

Defendant—approximately $90,000 a month. Like Defendant,

TKNG works on a few trucks for Gully Transportation.

     Mr. Gwillim testified that, prior to Defendant closing, the only

assets Defendant had were six trucks. Defendant had loans of

approximately $25,152, $129,000, and $13,000 with Carlinville

National Bank. The bank had a security interest in the assets of

Defendant. When asked if Defendant had anything worked out with

the bank regarding the loans, Mr. Gwillim testified that TKNG was

making the payments and TKNG took “over the debt of the trucks.”

Mr. Gwillim also testified that “we’re running trucks that are, you

know, 20 years old,” which appears to be a reference to TKNG using

Defendant’s six trucks in TKNG’s business. Tr. at 22 (d/e 32).

     In January 2018, this Court awarded Plaintiff $28,144.70 for

attorney’s fees and $788.44 for costs pursuant to 29 U.S.C.

§ 1132(g)(2)(D). On March 19, 2018, Plaintiff filed a Notice of

Voluntary Dismissal dismissing without prejudice the remaining

portion of Count III. The Court acknowledged the voluntary

dismissal and closed the case.
                            Page 4 of 11
     On July 12, 2018, Plaintiff filed the Rule 25(c) Combined

Motion and Memorandum to Substitute TKNG Transportation, Inc.

as a Party Defendant (d/e 35) at issue herein. Plaintiff requests

that the Court enter an order substituting TKNG as a party

defendant liable for the unpaid balance of the judgment against

Defendant. Plaintiff also requests in the alternative that, if the

Court denies the Motion, the Court allow Plaintiff to engage in

limited discovery on the question of successorship.

     On August 6, 2018, Defendant filed a Response in Opposition

(d/e 37). On February 26, 2019, TKNG filed a Waiver of Service and

Entry of Appearance (d/e 40) joining in Defendant’s Response.

                            II. ANALYSIS

     Federal Rule of Civil Procedure 25(c) provides that, “[i]f an

interest is transferred, the action may be continued by or against

the original party unless the court, on motion, orders the transferee

to be substituted in the action or joined with the original party.”

Fed.R.Civ.P. 25(c). Substitution of a party under Rule 25(c) is

discretionary with the court. Otis Clapp & Son, Inc. v. Filmore

Vitamin Co., 754 F.2d 738, 743 (7th Cir. 1985).



                             Page 5 of 11
     Whether the Court should grant the motion and substitute

TKNG in this action depends on whether TKNG is a successor-in-

interest of Defendant. The general rule is that a corporation that

purchases the assets of another does not assume the seller

corporation’s liabilities. Sullivan v. Running Waters Irrigation, Inc.,

739 F.3d 354, 357 (7th Cir. 2014). Several exceptions to this

general rule exist, including an exception in the context of ERISA

actions to recover delinquent pension fund contributions. Id. In

the ERISA context, a plaintiff may proceed against the subsequent

purchaser of a business if (1) the successor had notice of the claim

before the acquisition and (2) there is a substantial continuity of

operation of the business before and after the sale. Id. Several

courts in the Northern District have held that successor liability

extends beyond situations where assets are sold and extends “any

reorganization that results in a substantial continuation of the

business by the successor and either obliterates the previous

business or leaves it as an empty shell.” Tr. of Chi. Regional

Council of Carpenters Pension Fund v. Conforti Const. Co., Inc., No.

09 C 322, 2013 WL 3771415, at *2 (N.D. Ill. July 17, 2013) (internal

quotation marks) (quoting and citing cases); see also Sullivan, 739
                             Page 6 of 11
F.3d at 357 (“However, Artistic Furniture does not require a formal

purchase of assets to establish successor liability in the ERISA

context.”) (citing Upholsterers’ Int’l Union Pension Fund v. Artistic

Furniture of Pontiac, 920 F.2d 1323, 1327-29 (7th Cir. 1990)).

     Defendant and TKNG do not dispute that the second

requirement for successor liability is met, agreeing that TKNG “is a

continuity of the business operation of” Defendant. Resp. at 3.

Defendant and TKNG do dispute, however, that TKNG had notice of

liability before an interest was transferred because no specific

interest was transferred by Defendant to TKNG and Defendant

continues as an entity.

     A similar argument was made in Sullivan v. Running Waters

Irrigation, Inc., 739 F.3d 354. In Sullivan, two interrelated

companies, Running Waters Irrigation, Inc. (RWI) and JV

Equipment Leasing, LLC (JV) challenged their substitution as

judgment debtors for the predecessor company, Alpine Irrigation

Company (Alpine). Id. at 355 (noting that Alpine was in arrears on

pension fund payments). RWI and JV were established

contemporaneously with Alpine’s closing. Id. at 356. RWI serviced

and occasionally installed law irrigation systems. Id. JV’s sole
                             Page 7 of 11
business was to lease to RWI six pieces of equipment that JV

purchased from Alpine. Id.

     The district court held that RWI and JV were successors and

substituted RWI and JV for Alpine. Id. On appeal, RWI and JV

argued that only a substantial transfer of assets could trigger

substitution under Rule 25(c) and because JV only acquired six

pieces of equipment and RWI acquired no assets from Alpine, no

interest had been transferred. Id. at 357.

     The Seventh Circuit disagreed, noting that a formal purchase

of assets is not required to establish successor liability in the ERISA

context. Id. The Seventh Circuit also rejected RWI and JV’s

argument that the transfer of assets was insufficient to establish

continuity, noting that “it is clear that together JV and RWI took on

every aspect of Alpine’s former business.” Id. at 358.

     Similarly, here, TKNG assumed Defendant’s loans and

apparently took possession of the only assets of Defendant—the six

trucks. TKNG has also, as Defendant and TKNG admit, continued

the business operation of Defendant. Consequently, the Court finds

that an interest was transferred from Defendant to TKNG. See also,

e.g., Panther Pumps & Equip. Co., Inc. v. Hydrocraft, Inc., 566 F.2d
                             Page 8 of 11
8, 22, 25 (7th Cir. 1977) (permitting the substitution of the sole

owner of a newly formed corporation as a successor-defendant

where the individual used his alter ego company to effect a

continuance of the original company—the newly formed corporation

and the original corporation had the same owner and the inventory

of the original corporation was transferred without monetary

consideration to the new corporation so that the new corporation

could make a substantially identical product).

     Defendant and TKNG also argue, without citation to any

authority, that there was no transfer of interest “particularly in that

the Judgment liability had already been imposed and there were no

disputed issues of fact or appeal pending related to the prior

Judgment.” Resp. at 3. Defendant and TKNG do not elaborate on

this argument, and the Court finds the argument forfeited.

     Finally, the Court finds TKNG had notice of the claim before

the transfer of interest. Notice can be shown by actual knowledge

or evidence from which knowledge can be implied. Sullivan, 739

F.3d at 357. Here, Michael Gwillim was the sole owner of

Defendant when the judgment was entered. Michael Gwillim is also

the sole owner of TKNG. The transfer occurred on or after August
                             Page 9 of 11
7, 2017—the date Defendant ceased operation and TKNG was

formed. The Court granted partial summary judgment in February

2017, and the judgment was effective July 17, 2017. See February

8, 2019 Text Order. Because Michael Gwillim was the sole owner of

both companies, knowledge by TKNG of the claim against

Defendant can, at the very least, be implied. See, e.g., Sullivan, 739

F.3d at 356-357 (finding the district court did not clearly err by

concluding that notice existed where the owner of the original

company admitted his son knew more about the company’s assets

and operations than he did; the son held a leadership position in

the original company and the two companies established

contemporaneously with the original company’s closing; and the

son owned the property on which all of the companies were located).

                          III. CONCLUSION

     For the reasons stated, Plaintiff’s Rule 25(c) Combined Motion

and Memorandum to Substitute TKNG Transportation, Inc. as a

Party Defendant (d/e 35) is GRANTED. The Clerk is DIRECTED to

enter judgment in favor of Plaintiff and against TKNG

Transportation, Inc. in the amount of $24,138.60 on Count II,



                            Page 10 of 11
$219,989 on Count III, $28,144.70 for attorney’s fees, and $788.44

in costs. This case remains closed.

ENTERED: February 27, 2019

FOR THE COURT:
                            s/Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 11 of 11
